On the other hand, the plaintiff claimed full costs to be taxed fot *408him, as the party prevailing, (1) insisting that the latei [*411 ] statutes referred to by the defendant were not * intended to apply to actions wherein the title to real estate may be concerned, of which trespass quare clausum is one.
Hoare for the plaintiff.
Steams for the defendant.
• The action was continued nisi for advisement, and at the following March term in Suffolk the Court ordered judgment to be entered for the plaintiff, for the damages found by the verdict, and fb • full costs, (a)
ADDITIONAL NOTE,
[See Elder vs. Bemis, 3 Metc. 599. — F. H.]

 Stat. 1784, c. 28, § 9.


 [Dummer vs. Foster, 7 Mass. Rep. 476. — Ed.]